DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–3, 5–15, 21–22, 33 and 35–36 are rejected under 35 U.S.C. 103 as being obvious over Tate et al., US 2018/0214806 (“Tate”)1 in view of Smith, US 2011/0052905 (“Smith”), Roberts et al., US 2017/0055761 (“Roberts”) and Weckstrom, US 20120136269 (“Weckstrom”). 
Claims 17–18 and 37 are rejected under 35 U.S.C. 103 as being obvious over Tate in view of Smith, Roberts, Weckstrom and Smithies et al., US 2011/0016838 (“Smithies”). 
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Tate in view of Smith, Roberts, Weckstrom and Sakamoto et al., US 2015/0053606 (“Sakamoto”). 
Claims 23 and 34 are rejected under 35 U.S.C. 103 as being obvious over Tate in view of Smith, Roberts, Weckstrom and Choi et al., US 2006/0151383 (“Choi”). 
Claims 38–40 are rejected under 35 U.S.C. 103 as being obvious over Tate in view of Smith, Roberts, Weckstrom and Farrissey et al., US 4,374,791 A (“Farrissey”). 
Regarding Claim 1: 
Tate teaches a process for creating pressing embossments, creases or other such filter features into a filter media sheet. Tate [0007]. Tate teaches a step of providing a press 28 comprising a cooperating pair of stamping dies (i.e. first press tooling) with mating female and male embossment features 36 (i.e., forming surface) for forming embossments 38 (i.e., first geometry). Id. at Fig. 1, [0302]. Tate further teaches a step where the mating female and male embossment feature 36 forming embossments 38 into the multi-layer filter media sheets of 12 and 88. Id. at Fig. 1, [0302]. Additionally, Tate discloses a step of advancing the multi-layer filter media sheets of 12 and 88 forward to the pleat collector 24 located after the press 28, which is a step of removing the formed the multi-layer filter media sheets of 12 and 88 from the first press tooling 28. Fig. 1, [0303].
Tate does not teach that the mating female and male embossment features 36 (i.e., the forming surface) has a static coefficient of friction relative to the filter media sheet of between  0.02 and 0.9 and a wetting contact angle ranging from 90 to 180°. However, in the analogous art of press plates, Smith discloses a pair of stainless press plates 110 with fluoro-polymer coating 118 and 120 that have the advantages of better plate life, fewer plate cleanings, fast press times while supporting lower product cost and better equipment utilization. Smith Fig. 1, Abstract and [0013]. Addtionally, Smith discloses that a press plate with a fluoro-polymer (i.e., Teflon) impregnated coating provides a much better release from the pressing plate. Smith [0020] and [0023]. It would have been obvious to modify Tate’s stamping dies to be made of Smith’s stainless press plates with fluoro-polymer coating (i.e., Teflon) for the benefits disclosed by Smith. Smith Abstract and [0023]. Teflon (i.e., PTFE) is known to have a wetting angle of 110 degrees, see e.g., Weckstrom [0025]. Teflon is also known to have a coefficient of static friction range from 0.1 to 0.2, see e.g., Roberts [0194]. The ranges disclosed by Weckstrom and Roberts encompass a narrower claimed range, which is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(Ⅰ).

    PNG
    media_image1.png
    580
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    424
    media_image2.png
    Greyscale

Regarding Claim 2: . 
Tate in view of Smith, Roberts and Weckstrom discloses Teflon (i.e., PTFE) having a coefficient of static friction range from 0.1 to 0.2 (Roberts [0194]). This range disclosed by Weckstrom and Roberts encompasses a narrower claimed range, which is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(Ⅰ).
Regarding Claim 3:  requires that for the process of claim 2, the wetting angle is between 90 to 140.
 Tate in view of Smith, Roberts and Weckstrom discloses Teflon (i.e., PTFE) having a wetting angle of 110 degrees (Weckstrom [0025]). The range disclosed by Weckstrom and Roberts encompasses a narrower claimed range, which is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(Ⅰ).
Regarding Claim 5:
Tate discloses the step of folding a plurality of sections of the multi-layer filter media sheets of 12 and 88 to form a plurality of pleat panels 70. Tate Fig. 1, [0313]. 
Tate in view of Smith teaches the limitations of claim 6: 
“The process of claim 5, wherein pleat panels of a first set of the plurality of pleat panels include the first geometry formed by the first press tooling (embossed pleat panels 70 are a first set of the plurality of pleat panels including the first geometry, i.e., the embossment 38 formed by the first press tooling, i.e., stamping dies that comprise mating female and male embossment features 36, Tate Fig. 39, [0313] and [0382]) and pleat panels of a second set of the plurality of pleat panels have a second geometry different than the first geometry (flat pleat panels 72 are a second set of the plurality of pleat panels have a flat surface, i.e., second geometry that is different form the first geometry 38, id. at Fig. 39, [0313] and [0382]), each adjacent pair of pleat panels includes a pleat panel of the first set of the plurality of pleat panels and a pleat panel of the second set of the plurality of pleat panels (each adjacent pair of pleat panels includes an embossed pleat panel 70 and a flat pleat panel 72 as shown in id. at Fig. 39, [0382]), the pleat panel of the first set of the plurality of pleat panels of the adjacent pair being separated from the pleat panel of the second set of the plurality of pleat panels by a fold (embossed pleat panel 70 is separated from the flat pleat panel 72 by downstream score 68, which is where a fold locates, id. at Fig. 39, [0313]).”
Regarding Claim 7: 
Tate in view of Smith discloses a stainless-steel press plate with a coating of fluo-polymer hard coating. Smith [0013].  The step of applying Smith’s fluoro-polymer coating layer (i.e., the “release coating”) to Tate’s mating female and male embossment features 36 as described in claim 1 is the step of “applying a release coating to the forming surface of the first press tooling.” 
As for the limitation of “the releasing coating providing a coefficient of friction relative to the filter media sheet that is lower than the coefficient of friction of aluminum or steel relative to the filter media sheet”. Instant disclosure teaches that the coating material is a fluoropolymer such as polytetrafluoroethylene (PTFE) and the base material is stainless steel or aluminum.   Spec. [0017], [0112].  The coating has a lower coefficient of friction and wetting contact angle than the base material in order to prevent the pressing tool from sticking to the substance being pressed when the filter is manufactured.  Id. at [0100], [0102].  Smith teaches that its base material and coating layer are substantially the same as instant application because the pressing plate is made of stainless steel and the coating is made of a fluoropolymer such as PTFE.  Smith [0013], [0020].  The PTFE coating is provided on Smith’s base material for the same purpose as instant application—i.e., to prevent sticking.  Therefore, it would be expected that Smith’s PTFE coating would necessarily have a lower coefficient of friction than the stainless steel because these two elements have the same structure and purpose as the coating and base materials described in instant application. MPEP 2112.01(I).  
Regarding Claim 8:   
As described in claim 1, modified Tate’s mating female and male embossment features 36 is the “base plate” which is made of stainless steel (i.e., the first material) in view of Smith, and Smith’s fluoro-polymer coating is the “coating layer” applied to the base plate.  The coating layer of fluoro-polymer is the layer that in direct contact with the filter medium sheet and therefore providing the forming surface and the static coefficient of friction relative to the filter media sheet and wetting angle. 
As for the limitation of “the second material having a lower static coefficient of friction relative to the filter media sheet than the static coefficient of friction of the first material relative to the filter media sheet,” instant disclosure teaches that the coating material is a fluoropolymer such as polytetrafluoroethylene (PTFE) and the base material is stainless steel or aluminum.   Spec. [0017], [0112].  The coating has a lower coefficient of friction and wetting contact angle than the base material in order to prevent the pressing tool from sticking to the substance being pressed when the filter is manufactured.  Id. at [0100], [0102].  Smith teaches that its base material and coating layer are substantially the same as instant application because the pressing plate is made of stainless steel and the coating is made of a fluoropolymer such as PTFE.  Smith [0013], [0020].  The PTFE coating is provided on Smith’s base material for the same purpose as instant application—i.e., to prevent sticking.  Therefore, it would be expected that Smith’s PTFE coating would necessarily have a lower coefficient of friction than the stainless steel because these two elements have the same structure and purpose as the coating and base materials described in instant application.  MPEP 2112.01(I).  
Regarding Claim 9:  
Tate in view of Smith discloses a coating layer made of fluoropolymer as described in claim 1. Smith Fig. 1, [0031]. 
Regarding Claim 10: 
Tate discloses the step of heating the forming surface of stamping dies to heat press the filter media sheet. Tate [0118]. 
Regarding Claim 11:
Tate discloses the step of preheating the filter media sheet prior to entering the first press tooling. Tate [0035]. 
Regarding Claim 12:  
Tate discloses that the flat pleat panels 72 (i.e., second geometry) are a set of the plurality of pleat panels have a flat surface.  Tate Fig. 39, [0313] and [0382]. 
Regarding Claim 13: 
Tate discloses that embossment 38 extend a full length of the embossed pleat panel 70, which is equivalent of saying “the formed embossments creating pleat panel spacers when the filter media sheet is folded into pleat panels”. Tate Figs. 15 and 16, [0322]. 
Regarding Claim 14: 
Tate discloses a laminate sheet 88 that maybe dispensed to overlay either above or below filter media sheet 12 and run through the press 28 of machine assembly line 10 together with filter media sheet 12 and therefore possess the same embossment features and embossment 38. Tate Fig. 1, [0322]. It would have been obvious that the step of pressing the filter media sheets also secures the plurality of layers of material together while being pressed by press 28 as the multi-layer filter media sheets of 12 and 88 forming embossment 38. 
Regarding Claim 15:
 Tate discloses an adhesive applicator arranged to apply adhesive above or below the filter media sheet along the travel path. Tate Fig. 1, [0148]. 
Regarding Claim 17: 
While Tate in view of Smith does not disclose that the filter media sheet is formed from bi-component materials, in the analogous art of filter materials, Smithies discloses a filter media made of bicomponent synthetic materials including a low melt component and a high melt component. Smithies [0030]. Smithies further discloses that their composite filter media has a filtration efficiency of greater than 95%. Smithies [0013]. Additionally, Smithies discloses a step of heating the bicomponent material above the lower melting point so that heat from contact of the calendar roll embossing pattern softens or melts the thermoplastic sheath of bicomponent fibers which binds the nonwoven fibers together only at the contact points of calendar roll embossing pattern. Smithies [0031]. It would have been obvious to use Smithies’s bicomponent synthetic material and heat the material to a melting point of the low melt component in modified Tate for high filtration efficiency and for desired embossment pattern with desired connection of fibers. Smithies [0013] and [0031]. As for the limitation of “the forming surface is configured for preventing sticking of the low melt component thereto”,  the press in Smith has the PTFE coating to prevent sticking (Smith [0023]), when applied to Wick’s press would prevent sticking of the low melt component thereto. 
Regarding Claim 18:
Tate as modified in claim 17 discloses that when the bicomponent is heated above the melting point of the low melt component, the low melt component, i.e., sheath softens and fuses, and a desired connection of the fibers is caused by the melting and re-solidification of the sheath portion after cooling. Smithies [0031]. While Tate as modified in claim 17 by Smith and Smithies does not explicitly disclose that “the filter media sheet is free of added adhesive and with fibers of the high melt component bound by the low melt component,” it would have been obvious that the bounding process is free of added adhesive because it is inherent that the sheath material serves as the adhesive in component.
Regarding Claim 19: 
While Tate in view of Smith does not explicitly discloses a pleat height between adjacent folds of between 1 mm to 356 mm, in the analogous art of pleat filters, Sakamoto discloses a pleated filter with a pleat height of 5–60 mm. Sakamoto [0117]. It would have been obvious to for Wick’s pleat height to range between 5–60 mm because this is a conventional pleat height for similar filter materials in view of Sakamoto.  
Tate in view of Smith teaches the limitations of Claim 21:
“The process of claim 1, wherein the step of pressing the filter media sheet includes:
pressing the filter media sheet with a second forming surface of a second press tooling (pressing Tate’s multi-layer filter media sheets of 12 and 88 with a second forming surface of  downstream stamping dies — downstream stamping dies are the “second press tooling’ with a second forming surface, Tate [0024]), the second forming surface of the second press tooling being a mating geometry as the geometry of the first forming surface2(downstream stamping dies comprises mating female and male embossment features, with one being the first forming surface and the other being the second forming surface, id. at [0020]), the first and second press tooling being in the form of press plates (the cooperating pair of stamping dies 36 and downstream stamping dies being in the form of press plates, id. at Abstract), the first press tooling and second press tooling moving reciprocally toward and away from one another along a pressing axis that is generally perpendicular to a travel path of the filter media sheet between the first press tooling and second press tooling (the cooperating pair of stamping dies 36 and downstream stamping dies repeating pressing i.e., moving reciprocally toward and away from one another along a pressing axis that is generally perpendicular to a travel path of the filter media sheet along the assembly line 10, id. at Fig. 1, [0025]);
further comprising advancing the filter media sheet along the travel path after the filter media sheet is released by the first and second press tooling (the step of advancing the filter media sheet through the press along a travel path, id. at Fig. 1, [0138]).”
Regarding Claim 22: 
Tate discloses that the pleated filter media comprises 20–80% of unpressed region, providing the opportunity to loosen up a more restrictive media and provide for a region that is slightly less efficient but more air permeable in the embossed pleat panels and a region in the flat pleat panels that are more restrictive to air flow but have a higher efficiency. Tate [0349]. Tate further discloses that the unpressed panel are formed between embossed panels. Id. at [0347].
Regarding Claim 23:
Tate’s first press tooling comprises mating female and male embossment features 36 in a non-rolled form. Id. at [0007]. In the analogous art of making pleated filters, Choi discloses a set of opposing rollers 940 that define the contour of filter material. Choi Fig. 9, [0047]. Choi further discloses that it is typical to use rollers to form the filter material into a desired shape and pleating the shaped filter material. Choi [0009]. It would have been obvious to modify Tate’s first press tolling to be Choi’s opposing rollers 940 because it is a typical way of forming the filter material into a desired shape and pleating the shaped filter material. Choi [0009]. 
Tate in view of Smith teaches the limitations of Claim 33: 
“The process of claim 1, further including: 
feeding a first material sheet to the first press tooling (feeding a filter media sheet 12 to the first press tooling at press 28, Tate Fig. 1, [0302]);
feeding a second material sheet to the first press tooling, the first material sheet not being secured to the second material sheet upstream of the first press tooling, at least one of the first and second material sheets being a sheet of filter material (feeding a laminate sheet 88 to the press 28, laminate sheet 88 is not being secured to the filter media sheet 12 upstream the press 28, filter media sheet 12 is a sheet of filter material, Tate Fig. 1);
pressing the first and second material sheets with the first press tooling to simultaneously secure the first material sheet to the second material sheet to form the filter material sheet, the filter media sheet being a multi-layer filter media sheet and to form the first geometry in the resulting multi-layer filter media sheet (filter media sheet 12 and laminate sheet 88 being pressed simultaneously by the press 28, where the two material sheets 12 and 88 forms into the multi-layer filter material sheet with embossment 38, the limitation of  “simultaneously secure the first material sheet to the second material sheet to form the filter material sheet” is obvious as described in claim 14).”
Regarding Claim 34: 
While Tate does not disclose the first press tooling is provided by a pair of forming rolls, it would have been obvious to use a pair of forming rolls to form the first geometry in the multi-layer filter media sheet as described in claim 23. 
Regarding Claim 35: 
Tate discloses that the embossment 38 extends a full length of the embossed pleat panel 70 and between adjacent but spaced flat plate panels 72. Tate Figs. 15–16, [0325]. 
Regarding Claim 36: 
Tate discloses the step of heating the media for the pressing, i.e., the pressing happens before the multi-layer filter media sheet exits the press tooling. Tate [0033]. 
Regarding Claim 37: 
While Tate in view of Smith does not explicitly disclose the step of raising the temperature of one of the first and second material sheet above a melting point of one of the first and second material sheet, in the analogous art of filter media sheet materials, Smithies discloses a filter media made of bicomponent synthetic materials including a low melt component and a high melt component. Smithies [0030]. Smithies further discloses that their composite filter media has a filtration efficiency of greater than 95%. Smithies [0013]. Additionally, Smithies discloses a step of heating the bicomponent material above the lower melting point so that heat from contact of the calendar roll embossing pattern softens or melts the thermoplastic sheath of bicomponent fibers which binds the nonwoven fibers together only at the contact points of calendar roll embossing pattern. Smithies [0031]. It would have been obvious to use Smithies’s bicomponent synthetic material and heat the material to a melting point of the low melt component in modified Tate for high filtration efficiency and for desired embossment pattern with desired connection of fibers. Smithies [0013] and [0031]. 
Regarding Claim 38:
Modified Tate does not explicitly disclose that the entirety of the forming surface of the first press tooling has the claimed static coefficient of friction and wetting contact angle. 
However, in the analogous art of press tools, Farrissey discloses a method of precoating a metallic surface of a metal caul plates or platens with a layer of polytetrafluoroethylene. Farrissey col. 2, ll. 34–46. The precoated metal plates is used to prepare a particle board (i.e. comprising cellulosic material) by pressing.  Id. at col. 2, ll. 58–62 and col. 4, ll. 20–24. Farrissey further discloses that the precoating enhances the ease of releasing of particle boards from the surface of the caul plates or platens. Id. at col. 2, ll. 8–13. It would have been obvious for modified Tate’s stamping dies to have a precoating of Teflon (i.e., polytetrafluoroethylene) for the benefits of easy release as disclosed by Farrissey. With this modification, the entirety of Tate’s stamping dies would be covered by PTFE. 
Regarding Claim 39 (depend on claim 9):
As discussed in claim 38, it would have been obvious for the coating (i.e., fluopolymer) to be PTFE. Farrissey col. 2, ll. 8–13.
Regarding Claim 40:
As discussed in claim 38, the entirety of Tate’s stamping dies would be covered by PTFE.  Teflon (i.e., PTFE) is known to have a wetting angle of 110 degrees, see e.g., Weckstrom [0025]. Teflon is also known to have a coefficient of static friction range from 0.1 to 0.2, see e.g., Roberts [0194]. The ranges disclosed by Weckstrom and Roberts encompass a narrower claimed range, which is sufficient to establish a prima facie case of obviousness. MPEP 2144.05(Ⅰ).

Response to Arguments
Claim Rejections - 35 USC § 103
The applicant argues that argues that Tate teaches that only a portion of its coating is covered by Teflon and having the claimed static coefficient of friction and wetting contact angle, Tate as modified fails to teach all the limitation of claim 1. Applicant Rem. dated Jan. 31, 2022 (“Applicant Rem.”) ps. 10–11. 
The examiner respectfully disagrees. The instant claim 1 is constructed using open-ended transitional phrases “including” that does not exclude additional, unrecited elements or method steps. MPEP 2111.03(I). Therefore, under the broadest reasonable interpretation, “a porting of the forming surface” covered by Teflon would read on the claim. The examiner encourages the applicant to include a further limitation of “the entirety of the forming surface” in claim 1 to clarify the scope. 
Regarding claim 9, the applicant argues that the prior art only teaches a portion of the coating layer being covered Teflon and therefore, fails to disclose all the limitations of claim 9. Applicant Rem. p. 11. 
Similarly, the examiner argues that under the broadest reasonable interpretation, it is reasonable for a person of ordinary skill in the art to understand that “a portion of the coating layer” would read on the limitation of claim 9. The examiner encourages the applicant to include a further limitation of “the entirety of the coating layer” in claim 9 to clarify the scope. 
New Claims
New claims further limit the forming surface as the entirety of the forming surface. However, new claims are rejected in view of Farrissey. Details are provided in the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776        

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tate is a 102(a)(1) reference because it was published before the effective filing date of instant application and has different inventors than instant application. Tate is also a 102(a)(2) reference because it was filed before instant application and at the filing date of instant application, Tate was not subject to an obligation of assignment to the same person.  35 U.S.C. 102(b)(2)(c).  The effective filing date of instant application is Sept. 07, 2018, and the application is assigned to Parker-Hannifin Corporation.  The Tate reference is currently also assigned to Parker-Hannifin Corporation. However, this assignment was after instant effective filing date because the assignment was recorded on Aug. 26, 2020.
        2 The first forming surface is inherent because the second press tooling has two forming surfaces, with the “second forming surface” being define, the forming surface opposite the second forming surface is the first forming surface.